IN THE COURT OF CRIMINAL APPEALS
                                    OF TEXAS

                                      NO. PD-0159-22



                          THE STATE OF TEXAS, Appellant

                                              v.

                 JESUS ALBERTO GUZMAN CURIPOMA, Appellee

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE THIRD COURT OF APPEALS
                            TRAVIS COUNTY

       Per curiam.

                                         ORDER

       The Court grants discretionary review on the single ground raised in the Kinney

County Attorney’s petition. In addition, the Court grants review on its own motion on the

following questions: (1) whether the Kinney County Attorney was authorized to file a State’s

appeal from the habeas proceedings in Travis County, and (2) whether the Kinney County Attorney

was authorized to file a petition for discretionary review. In this case, the court of appeals

concluded that the Travis County District Attorney was the proper representative of the State

in the proceedings below. Accordingly, the Travis County District Attorney shall also file a
brief.

         The briefs from the Kinney County Attorney and the Travis County District Attorney

are due within thirty days of the date of this order. Appellee’s brief is due thirty days after

the timely filing of the Kinney County Attorney’s brief. Oral argument will not be permitted.

         The Clerk of this Court will send copies of this order to the Court of Appeals for the

Third District, the State Prosecuting Attorney, the Kinney County Attorney, and the Travis

County District Attorney.




Filed: June 22, 2022

Do not publish